FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

IN RE COMPLAINT OF JUDICIAL                Nos. 08-90038,
MISCONDUCT                                     08-90050,
                                         08-90051, 08-90054
                                             and 08-90135

                                               ORDER


                    Filed June 16, 2009

     Before: David R. Thompson, Sidney R. Thomas,
      Susan P. Graber, M. Margaret McKeown, and
 Johnnie B. Rawlinson, Circuit Judges, Audrey B. Collins,
         Irma E. Gonzalez, Robert S. Lasnik, and
      Robert H. Whaley, Chief District Judges, and
           Terry J. Hatter, Senior District Judge.


                          ORDER

   On April 1, 2009, the Chief Judge entered an order that
required complainant to show cause why he should not be
sanctioned for his abuse of the misconduct complaint proce-
dure. Complainant filed a response that does not respond suf-
ficiently to the order to show cause.

   We have carefully reviewed the record. Complainant has
filed at least ten misconduct complaints over the last five
years, all but one of which have been dismissed because com-
plainant’s allegations were conclusory and/or related to the
merits of the subject judges’ rulings. Pursuant to Rule 10(a)
of the Rules for Judicial-Conduct and Judicial-Disability Pro-
ceedings, we conclude that complainant’s right to file further

                            7175
7176       IN RE COMPLAINT OF JUDICIAL MISCONDUCT
misconduct complaints should be restricted. We direct the
Clerk to enter the following pre-filing review order:

                  Pre-Filing Review Order

  (1) This pre-filing review order shall apply to all miscon-
duct complaints or petitions for review filed by complainant.

   (2) Any future misconduct complaint or petition for review
filed by complainant shall comply with the requirements of
the Rules for Judicial-Conduct and Judicial-Disability Pro-
ceedings, and shall contain the sentence “THIS COM-
PLAINT/PETITION IS FILED SUBJECT TO PRE-FILING
REVIEW ORDER Nos. 08-90038, 08-90050, 08-90051, 08-
90054 and 08-90135” in capital letters in the caption of the
complaint or petition.

   (3) If complainant submits a misconduct complaint or peti-
tion for review in compliance with this order, the Clerk shall
lodge the complaint or petition and accompanying documents.
The Clerk shall not file the complaint or petition until com-
plainant’s submission is reviewed and a determination is
made as to whether it merits further review and should be
filed.

   (4) This pre-filing review order shall remain in effect until
further order of the Judicial Council. Complainant may, no
earlier than June 1, 2011, petition the Judicial Council to lift
this pre-filing review order, setting forth the reasons why the
order should be lifted.

   Complainant’s failure to comply with this order shall result
in any new misconduct complaints or petitions for review
being dismissed or not being filed and other sanctions being
levied as the Judicial Council may deem appropriate.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.